          Case 18-12012-LSS        Doc 296-3   Filed 11/02/18   Page 1 of 1



                                     EXHIBIT B

             [Pre-Petition Payments Due Under Viacom License Agreements]

                                                           Amount       Contractual
           Agreement                       Film
                                                            Due          Due Date

Viacom Media Networks Standard         “End of Watch       $104,167   August 15, 2018
Acquisition Agreement Form dated
October 10, 2013, as amended
(Contract Nos. 2005, 2006, 2013)

Viacom Media Networks Standard        “Machete Kills”      $45,046    August 15, 2018
Acquisition Agreement Form dated
October 10, 2013, as amended
(Contract Nos. 2005, 2006, 2013)

Viacom Media Networks Program         “Haunted House”      $174,727   August 21, 2018
License Agreement dated March 8,
2013 (Contract No. 1993)

Total Pre-Petition Payments Due                            $323,940
